Per Curiam:
On the trial of this action numerous errors were committed in the exclusion of evidence offered by the plaintiff. Some of them, if taken alone, might be considered as harmless, but they were so numerous, and so continuous, that the mass of them cannot be overlooked by this court'. Particular attention may be called to the rulings and exceptions shown in the record at folios 71, 72, 75, 70, 89, 102, 123, 145, 146,162, 163, 177, 188, 190, 191, 205, 222, 240, 265, 266, 267, 371, 273, 279, 281, 282, 283, 386, 389. The judgment and order should be *937reversed and a new trial granted, costs to abide the event. Jenks, P. J., Thomas and Carr, JJ., concurred; Burr and Rich, JJ., dissented. Judgment and order reversed and new trial granted, costs to abide the event.